AO 24SB(Rev. 02/| 8) Judgrnent in a Criininal Case

 
 
  

 

 

Slieet 1
UNITED STATES DisTRiCT CoURT
Southern District of Mississippi
UNITED STATES OF AMERICA ) _
V § JUDGMENT IN A CRIMINAL CASE
TERRY TOLAR § CaSC Numbei': l:lScr~’lSLG-RHW-()Ol
) US.M Numbei-; 20344-043
)
) Robert G|eiin Harenski
) Defendant’s Attomey

THE DEFENDANT:
M pleaded guilty to enunt{g,) Count l of the single count Bill of Information

 

ij pleaded nolo contendere to count(S)
which was accepted by the court

 

l:l was found guilty on count(s]
after a plea of not guilty.

l:l
The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of ()ffense Offense Ended Count
15 U.S.C. § 1 Conspiracy to Commit Anti-Trust Vio|ations 03/31/2017 T
The defendant is sentenced as provided in pages 2 through 7 of this judgmentI The sentence is imposed pursuant to

the Sentenoing Reforni Act of 1984.

l:l '[`he defendant has been found not guilty on count(s)

 

|:l Count(S) l:l is l:l are dismissed on the motion ofthe United States.

 

_ _ lt is ordered t_hat the defendant_must notify the Un_ited States attorney for this distith Within 30 daP/S of _any change of name, residence
or mailing address until_all fines, restitution,,costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

January 17, 2019 /»;)»--\
Date ofl:nposition fludgn‘ie t

 
  
   

 

Signature of.ludge v a U '

The Honorable Louis Guiro|a Jr., U.S. District Judge

Name and Tirle of.ludge
// /
f / /

 

Date

A() 245B(Rev. 02/18) Judgment in a Criininal Casc

Sheet 2 _ lmprisoninerit

 

Judgment j Page 2 of 7
DEFENDANT; TERRY TOLAR _ _
CASE NUMBER: l:isei~45LG-RHW-00i

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bui'eau of Prisons to be imprisoned for a total term of:

four (4) months as to the single count Bi|l oflnformation.

m The court makes the following recommendations to the Bureau of Prisons:

The Court recommends that the defendant be housed in a minimum security facility which is closest to his home for purposes of visitation
The Court further recommends designation to a facility that can accommodate and treat the defendants medical issues.

l:l The defendant is remanded to the custody of the United States Marshal.

!:l The defendant shall surrender to the United States Marshal for this district:

l:l at jI:l a.m. [I p.ni. on

 

l:l as notified by the United States Marshal.

li'j The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before

 

M as notified by the United States Marshal, but no later than 60 days from the date of sentencingl

\j as notified by the Probation or Pretrial Services Office.

 

 

 

l:l
RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , With a certified Copy ofthis judgment
UNITED S'[`A'l`ES MAR.SHAL
By

 

I)EPU'I`Y UN[TED STATE.S MARSHAL

AO 2453(Rev. 02/'l 8) Judgrnent in a Crimina| Case
Sheet 3 ~\ Supervised Releasc

Judgmerit#¢Page 3 of 7

DEFENDANT: TERR\’ TOLAR
CASE NUMBER: 1:18cr45LG-RHW‘UDI
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
three (3) years as to the single Count Bill of |nformation.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must riot unlawfully possess a controlled substancel

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days ot`release from
imprisonment and at least two periodic drug tests thereaiter, as determined by the court.

|:| The above drug testing condition is suspendedq based on the cotirt's determination that you
pose a low risk of future substance abuse. reiiecki'fapp.'icabfe)
4_ |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I`ESfltllthn. (c.’heck ifapp!r`mb.'e)
5. lZl You must cooperate in the collection of DNA as directed by the probation officer. (check aappti'cabte)
l:|

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, er seq.) as
directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside worl<, are a student, or were convicted of a qualifying offense (eheek ij`appa'cable)

7_ l"_`| You must participate in an approved program for domestic violence (t-heL-k Jappti'mble)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

AO 245B(Rev. 02/]8) .ludgment in a Criininal Case

Sheet 3A _ Supervised Release

 

Judgmentil’age 4 of 7

DEFENDANT: TERRY ToLAR
CASE NUMBERi i :13¢r45LG-RHW_001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision.. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonnient, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officerl

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time {at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find fi,ill~tinie eniploynient, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected changel

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearni, anununition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person ( including aii organization), the probation officer may
require you to notify the person about the risk and you must comply with that instructionl The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me ou the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Oreiyi`ew oj'Pi'obcrri'on and Si.iperri`sed
Ret'ease Coridi`ri`oiis, available at: www.uscourts.gov.

Def`endant's Signature Date

 

A() 2451'3(Rev. 02/'[ 81 Judginent in a Criininal Case
Sheet 3D j Supervised Release
Judgiiient~el”age _____ 1 _ of 7

DEFENDANT: TERRYTOLAR
CASE NUMBER¢ i;iscr-isLG-Riiw_ooi

SPECIAL CONDITIONS ()F SUPERVISION
l. The defendant shall provide the probation office with access to any requested financial information

. The defendant shall not incur new credit charges, or open additional lines of credit without the approval ofthe probation office. and
unless the defendant is in compliance with the installment payment schedule.

l\.`l

. The defendant shall pay restitution in an amount to be determined by the Court, to any oftlie identifiable victims that will be listed
on the revisedjudginent order_ Paynient oftiie restitution shall be determined by the Court at the time restitution is calculated
lnterest on the restitution is Waived.

bd

AO 24513(Rc\. (}2/18) \ludgmcnt in a C`riminal Case
Sheet 5 ~ ~ Crirriinal Monetary Pei'ialties
Judgn'ient mimage _______ ___6 of 7

DEFENDANT: TERRY TOLAR
CASE NUMBER: 1:18cr45LG-RHW-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .IVTA Asscssment* Fine Restitution
TOTALS $ 100.00 $ 3 46,000.00 $
1___i The d€l€!`mlnaiif>n 0`1" r€Sli‘tUtiOi'l iS deferred llnfil __________ . An Ariieurt'er/ Jitdgment iii n Ci'i`iiitriri[ Cc.ise (A0245C) Wiil be entered

after such determination
|:I The defendant must make restitution ( including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximatelijer ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. .. § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss""" Restitution Ordered Prioritv or Percentage

TOTALS 5 _a 990 $_ B

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judginent, pursuant to 18 U.S.C, § 361 2(f.`). All of the payment options on Slieet 6 may be subject
to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

E| The court determined that the defendant does not have the ability to pay interest and it is ordered that.'
m the interest requirement is waived for the § fine |`_`| restitution

[] the interest requirement forthe i:| fine lI| restitution is modified as follows:

* lustice for Victims of Trafiickina Act of 20 l 5. Pub. L. No. l 14-22.
** Findings for the total amount o losses _are required under Chapters 109/3a l 101 l lOA, and l 13!\ of Title 18 for offenses committed on or
after Septernber 13._ 1994, but before April 23. 1996.

AO 241513(Rev. 02/'18) .ludgment in a Crlininal Casc

Slieet 6 j Scbedule Of Payirients

Judgirrentil’age _7___ OF 7

DEFENDANT: TERRY TOLAR
CASE NUMBER¢ i;iscr45LG-Riiw-001

SCHEDULE OF PAYMENTS

Having assessed the defendant`s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ 4§30900__ due immediately, balance due

l:l notlatel"than _______ ,Ol
|:| in accordance with l:l C, |___| D, [| E, or |:] Fbelow;or

B il Payment to begin immediately (may be combined with m C, W D, or fl F below); or
C ij Payinent in equal (e.g_, weekly, monthlyl quarrerly) installments of S ________ over a period of
(e.g., months oryears), to commence ________ ___________ __ (e.g., 30 or 60 days) after the date ofthiS judgment or
D m Payment in equal monthly (e.g., weeki'y. monthly, quarrerly) installments of $ 300-00 __________m over a period of
j§___m?_n_t_h§ (e.g., months oryears), to commence 30 days (e.g.. 30 or 60 da_vs) after release from imprisonment to a

term of supervision', or

E Payment during the term of supervised release will commence within (e_g., 30 or 60 da_vs) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:

The payment ofthe fine shall begin while the defendant is incarcerated Iii the event that the fine is not paid iii full at the termination of
supervised release the defendant is ordered to enter into a written agreement with the Financial Litigation Unit ol`the U.S. Attorncy's ()fficc
for payment ofthe remaining balancel Additionally_. the value of any future discovered assets may be applied to offset the balance of
criminal monetary penalties The defendant may be included in the Treasury Off`set Program allowing qualified federal benefits to be
applied to offset the balance of crlininal monetary penalties

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment. pa ment of criminal monetary penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau ot Prisons’ lnmate
Financial Responsibility Prograni, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

m Joint and Several

Defendant and Co-Defenclant Nanies and Case Numbers (i'ncludi'ng defendant nr¢mber), Total Amount, Joint and Several Amount.

and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

fl The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followin order: (l) assessment, (2) restitution principal_. (3) restitution interest, (4) fine principal1 (5_) fine

interest, (6) community restitution, (7) .l A assessment, (8) penaltiesi and (9) costs, including cost of prosecution and court costs.

